Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered February 9, 2006, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and seventh degrees and two counts of conspiracy in the fourth degree, and sentencing him, as a persistent felony offender, to an aggregate term of 20 years to life, unanimously affirmed.
Based on our “analysis of competing inferences presented by the record” (People v Brown, 90 NY2d 872, 874 [1997]), we find that defendant consented to the court’s submission of written instructions to the deliberating jury, in response to its request for such instructions (see CPL 310.30).
*327The court properly exercised its discretion in sentencing defendant as a persistent felony offender, and we perceive no basis to reduce the sentence. The adjudication procedure was constitutional (People v Rivera, 5 NY3d 61 [2005], cert denied 546 US 984 [2005]). Concur—Friedman, J.P., Marlow, Nardelli and Catterson, JJ.